DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 is objected to because of the following informalities:  The claim language “wherein the power storage device installed in an uninterruptible power supply system” is grammatically incorrect and should be corrected to “wherein the power storage device is installed in an uninterruptible power supply system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US 2006/0064130) in view of [Hashikawa, Atsushi et al. (EP 1691209A1), which was cited on the Information Disclosure Statement received 12/2/2020].

Note that for purposes of this rejection, the series connection of the lithium-ion batteries of claim 3 is not given patentable weight, since the series connection is not linked to the body of the claim.

As for claims 1, 3, 5, and 7, Dodd discloses the invention substantially as claimed, including:

1. (Currently Amended) A capacity estimation method for a power storage device comprising a plurality of lithium-ion batteries, comprising: 
performing self-discharging of a battery (lithium-ion) with an SOC of 100% over time during a first period [paragraphs 0054 and 0058 and Table 3, Dodd discloses an initial self-discharge over a first time period, charging and discharging in subsequent periods - (where in paragraph 0058, the full charge of 100% and discharge level of 80% are given as selectable levels of the battery in order to determine (calculate) remaining capacity and wherein the process is repeated)]; 
charging the battery from an SOC of a self-discharged state to a fully charged state during a second period [paragraphs 0054 and 0058 and Table 3, Dodd discloses an initial self-discharge over a first time period, charging and discharging in subsequent periods - (where in paragraph 0058, the full charge of 100% and discharge level of 80% 
discharging the battery to SOC 80 % using a discharging circuit during a third period [paragraphs 0054 and 0058 and Table 3, Dodd discloses an initial self-discharge over a first time period, charging and discharging in subsequent periods - (where in paragraph 0058, the full charge of 100% and discharge level of 80% are given as selectable levels of the battery in order to determine (calculate) remaining capacity and wherein the process is repeated)], 
charging the secondary battery to a fully charged state using a charging circuit [paragraphs 0054 and 0058 and Table 3, Dodd discloses an initial self-discharge over a first time period, charging and discharging in subsequent periods - (where in paragraph 0058, the full charge of 100% and discharge level of 80% are given as selectable levels of the battery in order to determine (calculate) remaining capacity and wherein the process is repeated)]; and 
calculating the remaining capacity at the fully charged state from the discharge data of the discharging to SOC 80 % and the charge data from SOC 80% to SOC 100% [paragraphs 0054 and 0058 and Table 3, Dodd discloses an initial self-discharge over a first time period, charging and discharging in subsequent periods - (where in paragraph 0058, the full charge of 100% and discharge level of 80% are given as selectable levels of the battery in order to determine (calculate) remaining capacity and wherein the process is repeated)].
3. (Currently Amended) A capacity estimation system for a power storage device comprising a plurality of lithium-ion batteries connected in series, comprising: 

charging the battery from an SOC of a self-discharged state to a fully charged state during a second period [see as cited in claim 1]; 
discharging the battery to SOC 80 % using a discharging circuit during a third period [see as cited in claim 1], 
charging the battery to a fully charged state using a charging circuit, and 
calculating the remaining capacity at the fully charged state from the charge data from SOC 80 % to SOC 100 % [see as cited in claim 1].
3. (Currently Amended) A capacity estimation system for a power storage device comprising a plurality of lithium-ion batteries connected in series, comprising: 
performing self-discharging of a battery with an SOC of 100 % with a constant load during a first period [see as cited in claim 1]; 
charging the battery from an SOC of a self-discharged state to a fully charged state during a second period [see as cited in claim 1]; 
discharging the battery to SOC 80 % using a discharging circuit during a third period [see as cited in claim 1], 
charging the battery to a fully charged state using a charging circuit, and 
calculating the remaining capacity at the fully charged state from the charge data from SOC 80 % to SOC 100 % [see as cited in claim 1].

Dodd does not specifically disclose the batteries are secondary batteries on a vehicle and calculating the remaining capacity by neural network processing;
5. (Currently Amended) The capacity estimation method according to claim 1, wherein the power storage device is a lithium-ion secondary battery installed inside a vehicle.
7. (New) The capacity estimation system according to claim 3, wherein the power storage device is a lithium-ion secondary battery installed inside a vehicle.

Hashikawa discloses secondary batteries on a vehicle and calculating the remaining capacity by neural network processing [paragraphs 0002-0003, and 0011-0019]

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Dodd and Hashikawa because one of ordinary skill in the art would have sought to utilize improved methods for determining remaining capacity of the secondary batteries such as using a neural network for calculations which would allow for the ability to correctly deal with batteries fluctuating states after use [see paragraphs 0006, 0069]

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US 2006/0064130) in view of [Hashikawa, Atsushi et al. (EP 1691209A1), which was cited on the Information Disclosure Statement received 12/2/2020], and further in view of Nakazawa (US 2008/0084185).

As for claims 2, 4, and 6, Dodd in view of Hashikawa discloses the invention substantially as claimed, including the capacity estimation method and system as cited above in the rejection of claims 1, 3, 5, and 7.  Dodd further discloses 2. (Currently 
.
Dodd in view of Hashikawa do not specifically disclose:
2. (Currently Amended) The capacity estimation method according to claim 1, wherein the power storage device installed in an uninterruptible power supply system.  
4. (Currently Amended) The capacity estimation method claim 1, wherein the power storage device is a lithium-ion secondary battery installed inside an uninterruptible power supply.  
6. (New) The capacity estimation system according to claim 3, wherein the power storage device is a lithium-ion secondary battery installed inside an uninterruptible power supply.  
  
Nakazawa discloses series connected lithium-ion batteries within an uninterruptable power supply [paragraph 0004].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Dodd in view of Hashikawa and Nakazawa because utilizing lithium-ion batteries within an uninterruptable power supply, especially within a vehicle would prevent power loss and backup of essential items which could be unsafe to a passenger of the vehicle such as instruments within the vehicle, door and window operations [see Nakazawa, paragraph 0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 11, 2022